Amendment of Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (debate)
The next item is the report by Peter Liese, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community - C6-0011/2007 -
Mr President, ladies and gentlemen, it gives me particular satisfaction to open today's discussion on the proposal to include aviation activities in the scheme for greenhouse gas emission allowance trading, known as the ETS, within the Community.
I should like to thank the rapporteur, Mr Liese, and the Committee on the Environment, Public Health and Food Safety for their efforts to date. I should also like to thank the other three committees for their participation and their contribution to the discussion.
It has already become widely accepted that climate change is taking place and is being caused by human activity. The measures we take over the next 10 years will determine whether we manage to bring the situation under control or let climate change reach levels so dangerous that it threatens the wellbeing and stability of our societies. The EU has the capability, the resources and the will to lead the global effort to combat climate change. This is the clear message that we will be delivering in a few weeks' time in Bali, where the Future International Action on Climate Change Network is to be discussed. This opportunity has allowed all three bodies, the European Parliament, the Council and the Commission, to set ambitious and binding targets for reducing emissions. To achieve these targets, all sectors, including that of international air transport, must take their share of responsibility.
Until now, international air transport has been relatively favourably treated compared with other branches of the transport sector. In terms of taxation and VAT, international air transport continues to enjoy privileges enjoyed when it was still a small, emerging economic sector after the Second World War. In negotiations on the Kyoto Protocol in the 1990s, air and sea transport were exempted from targets to reduce greenhouse gas emissions. These targets affect only internal flights. Now air transport has grown considerably, and it has become the cornerstone of globalisation, as it brings peoples and economies closer together. The Commission fully recognises the importance of air transport for international trade and economic development. On the other hand, the negative impact of air transport on the environment has begun to make itself felt, the dramatic increase in greenhouse gas emissions being a palpable example of this. The contribution of air transport to global emissions of greenhouse gases is equivalent to the total emissions of the UK or Canada. In the EU, CO2 emissions from aircraft are nearly double their 1990 total, and the forecast is for 150% growth by 2012.
We cannot of course allow this situation to continue without taking measures to combat it. The air transport sector must also contribute to the fight against climate change, otherwise we shall be seeing air transport favoured over other branches of the economy which are already making significant efforts to reduce their emissions. This is precisely why the Commission proposed in its communication in September 2005an overall approach to combating the impact of air transport on climate.
Our strategy is based on policies already applied by the Community, but it also strengthens and extends them. Our current policies include research into new, cleaner technologies and further improvement in the air traffic management system in Europe through the Single European Sky and Clean Sky programmes. Yet these measures alone are not enough; further action is needed, and for this reason, in December 2006, the Commission proposed that air transport should be included in the Community system for emission allowance trading. This is the proposal we are discussing here today.
The Commission's approach is in two stages. Firstly, from 2011, all flights within the EU will be included in the system. In stage two, from 2012, all flights to and from EU airports will be covered. We are starting with internal flights: this shows our willingness internationally to take the lead in this effort. At the same time, we are exhorting our international partners to join the common endeavour.
At the last conference of the International Civil Aviation Organisation (ICAO) in September, we faced strong opposition from many third countries regarding our plans to include all aircraft in the trading system, regardless of nationality. The reasons vary from country to country, but it became clear that the developing countries in particular believed we should begin at home before also applying the system to flights to and from their countries, and to their airlines.
As a result, we must show greater determination. One of the main points of the proposal is that it must be applied to all airlines operating on the routes covered by the system, irrespective of their nationality, in order to avoid discrimination. The proposal is in line with the Chicago Convention and the bilateral aviation agreements. This position was supported by all 42 European states at the ICAO Conference. Europe registered a formal reservation on this issue, thus allowing us room for manoeuvre.
The ambitiousness of the Commission's proposal can be gauged by its call to stabilise emissions at the 2004-2006 average. Given the forecasts of rapid growth in air transport, this will have a considerable environmental effect. In 2020 we will be saving a total of 183 million tonnes of CO2 a year, equivalent to twice Austria's current annual greenhouse gas emissions from all sources. This means a 46% reduction in emissions compared with a situation whereby air transport would not have been included in the Community trading system.
As regards the allocation of emission rights to airlines, we propose a simple approach. In the period before 2013, a percentage of the air transport emission rights will be made available by auction, in line with the percentage auctioned to other sectors. The remainder will be distributed free of charge according to a benchmark, rewarding high-performance airlines. From 2013, the proportion of allowances made available by auction must be in line with the proportion agreed in the general review of the ETS. Lastly, the same harmonised benchmark methodology will continue to be applied to the distribution of the remainder.
Ladies and gentlemen, combating climate change is now the EU's highest priority. The proposal under consideration concerns one of the most rapidly increasing sources of greenhouse gas emissions. It therefore symbolises the Union's resoluteness on this issue. Through specific measures it seeks to control a difficult problem in a branch of the economy where effective policies have not hitherto been successfully developed. Europe has a duty to play a leading role, but must do so in a way that does not provoke its international partners. In view of the serious doubts expressed by many of them, we must both show our determination and adopt a sensible position. The Commission firmly believes that the proposal we are considering tonight corresponds precisely to this need.
Mr President, Commissioner, ladies and gentlemen, over the last few months, almost everyone has realised that we must do something to prevent dramatic climate change.
Reports by the International Panel on Climate Change (IPCC) and by the former chief economist of the World Bank, Sir Nicholas Stern, have made it clear that the cost of doing nothing is very much greater than the cost of doing something. Sir Nicholas even said that, if climate change continues unchecked, this could have the same negative effects in economic terms as the two World Wars. This example makes it clear that this is not a trivial matter or some line dreamt up by the Greens, but a matter of tangible economic interests and something that truly affects every individual. It was, therefore, logical that the summit of EU Heads of State or Government in March decided that the European Union would reduce its emissions by at least 20% by 2020 and, if we reach an international agreement - which we do want to do - by 30%.
It is therefore inconsistent for a major area of the economy not to reduce emissions at all and instead let them continue to increase unchecked. As the Commissioner said, aviation emissions have doubled since 1990. It is a good thing, then, that the Commission has made a proposal to reduce CO2 emissions in the aviation sector. However, this proposal also has flaws, and I am certain that the European Parliament will address these tomorrow with numerous amendments.
I should like to thank all those who have made it possible for us to come to what I believe will be a satisfactory result tomorrow, especially the shadow rapporteurs, Mr Jarzembowski, the rapporteur in the Committee on Transport and Tourism, who was involved in the Hughes procedure, and all the participants from the other committees that provided an opinion. Although some positions diverged, I think that we were agreed on many important points, and shall agree tomorrow when it comes to the vote.
We are agreed that we want one single starting date. Both flights within Europe and intercontinental flights that take off or land in Europe should be included in the system on the same day. This is essential for reasons of competitive neutrality, and also because two thirds of CO2 emissions come from intercontinental flights rather than flights within Europe. Naturally, we must also speak with third countries, so the Committee on the Environment, Public Health and Food Safety also adopted a motion that the Commission should continue to negotiate with third countries. If we can then agree on common goals and a common approach that achieves just as much as the Commission proposal, then we should also enter into negotiations with third countries.
We are agreed - this is a second point that I should like to highlight - that we wish to auction a much larger proportion of allowances. This is important for newcomers, but mainly to lessen the 'windfall profits' that are so prominent in the electricity sector. Electricity prices have risen even though the allowances were distributed at no cost. This is why a larger proportion must be auctioned off and the revenues given back to citizens in the form of lower taxes and charges on environmentally friendly transport; this is also what the committee decided.
We are agreed that the upper limit for emissions should be below 100%, because this is about reducing and not just stabilising CO2 levels. In addition, the Committee on the Environment has decided to introduce a multiplier of two, in order to take nitrogen oxide emissions into account. If the Commission makes a proposal - which is then adopted - as to an alternative way to deal with nitrogen oxides, then this multiplier can be dropped, but for now, we need it. Furthermore, it is also very important to bring in an efficiency clause, and the Committee on the Environment has also decided on this. The goals that the airlines set themselves for improving efficiency must be achieved, and the aviation industry must not be able to simply buy its way out.
Ladies and gentlemen, tomorrow there will be some very close voting in some areas. There are some points on which we do not all agree. On behalf of my group - not as the rapporteur - I can say that the Committee on the Environment has gone too far at some points. For example, we shall not support a cap of 75%, and we should still like to obtain relief for small and medium-sized enterprises. The Group of the European People's Party (Christian Democrats) and European Democrats will vote in favour of the report in any case, and I believe that Parliament as a whole will give a clear signal to the Council.
We should not be satisfied with merely formulating general goals to tackle climate change, but should also implement specific legislation. We shall note with great interest whether the Council puts its words into action or whether it falls short of its own targets or even weakens the Commission proposal. The European Parliament will not accept that.
(Applause)
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (FR) Mr President, Commissioner, rapporteur, I would first like to offer my warmest thanks to the Commission for having dared to break the aviation taboo, without waiting for the IATA decisions, and I congratulate the rapporteur for having supported this.
As draftsman for the Committee on Economic and Monetary Affairs, I will concentrate on just one point: the issue of competition.
You mentioned, Commissioner, that this directive removes an error in the regulations that favours other modes of transport over aviation. That is an excellent point.
It should not be the case that the way it is applied ends up favouring certain companies over others. Practically every one of us has, at least once this year, flown with an airline that did not exist three years ago. We cannot therefore guarantee an income to the existing companies. The greater the share allocated for distribution by auction, the better the competition will be.
Rapporteur for endorsement Committee on Industry, Research and Energy. - (RO) Mr. President, Mr. Commissioners, dear colleagues, as rapporteur for the ITRE opinion, I can tell you that the directive has been intensively debated in our committee as well.
We have tried to find a balance, as correct as possible, between the necessary environmental protection actions, on the one hand, and, on the other hand, the necessary actions to assure the competitiveness of the European air industry and to establish equal treatment for all the airlines in the European Union.
I am glad to find proposals also made by the Committee on Industry in Mr. Liese's report, especially regarding the simultaneous inclusion into the trading system of greenhouse gas emission shares of all arrival and departure flights in the Community and the provision of access on the market for all newly-established airplane operators.
At the same time, I have to say that I regret the solution found for establishing the total quantity of shares to be periodically distributed to airplane operators.
The 2004-2006 reporting period, accompanied by the continuous periodic decrease of the total quantity of share, does not take into consideration the fact that the aviation sector is under full development in the new Member States, thus disadvantaging the airline operators in these countries and, at the same time, it could prevent a competitive development of the European aviation sector, according to the transport requirements brought about by the economic and social development of the European Union.
I appreciate that the variant voted by the ITRE Committee, which proposes 2008-2010 as a reference period, with the possibility to change the total quantity of shares in order to take into consideration the future developments in the sector, either increasing or decreasing, better defines the necessary framework for a correct competition between the airplane operators in the European Union and for the competitiveness of the overall European economy.
I hope the vote to take place this week will be as close as possible to the line adopted by the ITRE Committee.
draftsman of the opinion of the Committee on Transport and Tourism. - (DE) Mr President, Commissioner, ladies and gentlemen, we in the committees are unanimously of the opinion that the starting date for European airlines and airlines from other countries that fly into our region must be the same, for we must consider the competitiveness of our airlines. Nevertheless, at the ICAO Conference we saw that the other countries opposed this. In this respect, there is no point in having a double deadline.
In the Committee on Transport and Tourism, however, we believe that the deadline should be 2012. Commissioner, you quite rightly pointed out that aviation was excluded according under the Kyoto Protocol. In this respect, 2012 is the correct year, because this allows the best chance of convincing third countries to participate after all. It provides enough time for them to join our system or to set up an equivalent system. We cannot accept your leading role and that of the Committee on the Environment, Public Health and Food Safety, which goes even further and wants to see 2010, because this completely overlooks the global dimension of aviation, the nature of the competition between airlines. We cannot disadvantage our airports, our airlines and employees in this area. Therefore, the best acceptable time would be 2011, but the date must apply to all airlines.
Furthermore, we must strike a balance. We want to reduce the effects on the climate of aviation, but we must also keep in mind the competitiveness of our airlines, and consider the airports and passengers - especially those from remote areas - and keep prices affordable for them.
We therefore advocate achieving a reference period soon, and having a sensible percentage for the allocation of allowances - the Committee on Transport was in favour of 110, but just under 100 would also be feasible - and a sensible percentage for the auction. There is one thing we must not do: we must not make it too expensive for our passengers in Europe from more remote areas to travel by air - so, please, let us have a gentle introduction to emissions trading.
on behalf of the PPE-DE Group. - Mr President, Mr Liese has produced an excellent report. Nevertheless, as PPE-DE Group shadow on the Committee on Economic and Monetary Affairs, I support my group's amendments, which seek what we think is a better balance between wish and reality.
In my view, the emissions trading scheme is the most cost-efficient, demand-sensitive and objective market-based instrument available for reaching Europe's greenhouse gas emissions reduction target of at least 20% by 2020.
The aviation sector's contribution to greenhouse gas emissions is growing fast, and I therefore fully support its inclusion in the emissions trading scheme.
We must have a single start date. I think 2011 is a reasonable compromise between the different dates we have before us. And with this, Europe will lead the way strongly for the rest of the world.
The amount of allowances allocated by auctioning should be set at a reasonably high and increasing level, in order to avoid the disadvantages for competition which are associated with grandfathering and benchmarking. Auctioning is much more economically efficient; it encourages new entrants, innovation, and the reduction of emissions through technological and operational improvements. The revenues generated from the auctioning of allowances should be reinvested in R&D in the aviation industry.
There is much potential for technological innovation, to reduce the sector's CO2 emissions. Furthermore, the single European sky, which the Commission mentioned, when fully implemented will reduce CO2 emissions by up to 12%, and this should be put into operation with urgency.
In our amendments we have highlighted the importance of giving special consideration to remote and isolated regions. Now we can only hope that the Council will respond positively to Parliament's insistent wake-up call.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur, Mr Liese, for his fair and constructive cooperation over the last few months.
The inclusion of aviation in emissions trading is the first legislative procedure after the Spring Summit, at which the Heads of State or Government set some ambitious goals. We in the European Parliament have also put the topic right at the top of our political agenda by setting up the Temporary Committee on Climate Change. Experts and climate researchers have reminded us in hearings in the Committee on Climate Change that we must reverse the trend in CO2 emissions in the next 8 to 10 years. After that, emissions must not increase any further; instead, greenhouse gas emissions must be reduced so that global warming can be kept to less than two degrees.
The starting date of 1 January 2010 that was voted on in the Committee on the Environment, Public Health and Food Safety has central significance. We need to have 2010 as the starting date because there is no time to waste in combating climate change and the 'braking distance' in climate change matters is very long and increases with the passing of time.
As far as the Commission draft is concerned, that is, the distinction between flights within Europe and intercontinental flights, I must say that I am very glad - Mr Jarzembowski mentioned this - that we in Parliament are agreed that we want one single starting date.
As well as the time-related components, the upper limit for the emissions allowances to be issued is very significant. Here we need to proceed realistically and be ambitious. Capping emissions from aviation at 80% of the 2004-2006 figure is a good and fair approach. This capping is necessary so that the 87% increase from aviation between 1990 and 2004 does not undermine the reduction in other industrial sectors. To ensure that allowances fetch an appropriate price so that the emissions trading scheme can be effective, the proportion of allowances to be auctioned off must be much higher than the Commission has proposed.
Therefore, the Socialist Group in the European Parliament suggests increasing the proportion of emissions allowances to be auctioned to 25%. As far as revenues from auctioning off the allowances are concerned, the Member States should use these for measures to adjust to climate change and for the fight against climate change, both within and outside the European Union.
Another important matter: all aircraft upwards of a take-off weight of 5.7 tonnes must be included in the emissions trading scheme. Tomorrow we shall vote on an amendment that provides for only aircraft with a maximum take-off weight of more than 20 tonnes to be included. Our aim must not be to leave business jets out of the emissions trading scheme while fully including aircraft carrying holidaymakers.
I should like to think that tomorrow we shall be bold in moving towards more climate protection, and I hope that tomorrow we shall set it in motion.
on behalf of the ALDE Group. - (DE) Mr President, my thanks in the first instance to the two rapporteurs on this topic, Mr Liese and Mr Jarzembowski, who evidently did not always have a smooth ride together on this topic. Together with investment in new technologies and the creation of further infrastructure, emissions trading can make an important contribution to the reduction of CO2 emissions in aviation. In doing so, emissions trading must allow growth rather than hindering it. It should provide incentives to renew fleets and create more efficient, more modern aircraft.
The Group of the Alliance of Liberals and Democrats for Europe is making the case for including all airlines in a single starting date of 2011. In our view, the emissions from 2004-2006 should serve as a basis. This rewards those airlines that have updated and modernised their fleet in the past. My group proposes setting the cap at 90%. This is ambitious, more ambitious than the Commission's proposal, but not excessive. A maximum of 30% of the allowances should be auctioned off, in our opinion, to make it easier for new operators to enter the market.
The revenues from the auction should primarily be used by the aviation sector to reduce emissions. We are also in favour of increasing the take-off weight to 20 tonnes, because we want to keep the bureaucratic hurdles for small operators to a minimum. I make the case for including aviation in a trading system that is as open and efficient as possible. Limiting how credits can be used makes no sense ecologically. Just as every gram of CO2 emitted must be regarded in the same way, the reduction of emissions, too, has the same effect everywhere. There are good economic reasons for unlimited, flexible access to credits if emissions can be reduced elsewhere less expensively.
Aviation is vitally important to Europe's economic growth. Globalisation is unthinkable without airlines that are competitive. In future, people will want to fly more, not less, not only in Europe but also, in particular, to other parts of the world; we have to acknowledge this.
The EU is single-handedly deciding to include aviation in emissions trading and is making both friends and enemies internationally in the process. If we Europeans want to lead the way in climate politics, we have to ask ourselves not only how far we should go but also how we can take everyone else with us. This question will come up again in Bali. Ladies and gentlemen, it is time to distance ourselves from insular EU solutions in climate policy.
on behalf of the UEN Group. - (LV) Thank you, Mr President. Greenhouse gas emission trading is the correct response for reducing gas emissions in aviation. However we need to carefully evaluate the terms for introducing quotas in order to avoid distortion of competition for the Member States' aviation companies and EU residents' travel opportunities. The majority of air carriers in the new EU Member States are lagging far behind the aviation companies in the older Member States, in terms of both the number of passengers carried and greenhouse gas emission volumes per capita. It is difficult to evaluate the extent of the future growth of air carriers in the new EU Member States, but I am in no doubt that in order to balance the mobility indicators for residents of the Member States, transport volumes in the newer Member States must grow significantly. It will hamper the equalisation of EU residents' mobility if terms are not laid down in the rules for greenhouse gas emission trading to specify how rapidly growing aviation companies will be able to continue their growth, so that the resources spent on the acquisition of emission quotas do not act as a brake on their development. Parliament's Committee on the Environment, Public Health and Food Safety has supported the proposal to create a reserve for new aircraft operators, and this is the right approach. However, in order to ensure that aircraft operators with varying initial positions and growth trends, are treated equally, we ought to reserve part of the quotas for aircraft operators with rapidly growing capacity. Growth that exceeds the average EU annual rate of growth in passenger numbers by a factor of at least two could be taken as an indicator of rapid growth in capacity. Both of these proposals are vital for fostering competition in the EU air carrier industry. Thank you.
on behalf of the Verts/ALE Group. - Mr President, I should like to thank Mr Liese for his excellent cooperation and congratulate him on his work.
However, I have to say that I appreciated his work a lot more before he had to seek compromises within his political group, which, if adopted, would substantially weaken the position taken by an overwhelming majority in the Committee on the Environment, Public Health and Food Safety just last month. That matters, because we have to substantially strengthen the Commission's original proposal if we are to have any real chance of seriously reducing the impact of aviation on our climate. According to the Commission's own figures, all its proposals are currently going to achieve is that, by 2020, instead of aviation emissions growing by 83% under a do-nothing scenario, they would grow instead by 78%. That reduction is the equivalent of less than one year's growth in air travel. That is not serious, it is not ambitious, it is not global leadership.
To achieve emission reductions via trading relies crucially on scarcity of permits. Since aviation emissions have already doubled since 1990, to call for an initial allocation equivalent to average emissions over the period 2004-2006, or even 80-90% of that, is simply too generous. I therefore urge you to support my Group's amendments for an initial allocation that is 50% of that amount. We also need 100% auctioning so that there are no windfall profits at the expense of the passenger.
Finally, I urge you to vote against the ALDE Group's frankly scandalous amendment, which seeks to remove the restrictions on access to clean development mechanism and joint implementation project credits, not just for aviation but for all sectors in the ETS. Removing such limits provides an open invitation to business as usual. Aviation and the other industries will be able to continue to increase their emissions without constraint by merely buying up the supposed reductions made elsewhere, and, considering recent reports that up to half of reductions from CDM and JI projects are questionable, this will fundamentally undermine the integrity of the entire scheme.
Tomorrow the European Parliament faces a serious test of whether it really wants to take real action on climate change, and, if it is going to show genuine leadership, then it needs to support the Green amendments.
on behalf of the GUE/NGL Group. - (GA) As the shadow rapporteur for the GUE/NGL Group, Jens Holm, is absent, please accept his apologies for the fact that he cannot be here with us for tonight's debate. It now falls to me to outline the GUE/NGL view.
It is time for airlines to become involved in the efforts to combat climate change. Greenhouse gas emissions from international aviation have doubled since 1990 and account for between 5% and 12% of carbon dioxide emissions in the EU as a whole.
The EU's leaders committed themselves in March of this year to achieving a 20% reduction in carbon dioxide emissions - compared with the 1990 level - by 2020. We now have an opportunity to show the wider world that we will meet those targets.
The Commission proposal recommends that the aviation sector should not have to comply with the average for the years 2004 to 2006. That is more than 90% above the 1990 level. The Commission is also recommending that auctioning should account for no more than about 3% of the allowances. Airlines will have no incentive to lower their levels themselves if they can get their carbon emission permits free of charge. The auction percentage should be 100% - as we ourselves as well as the Greens are advocating - since this would be consistent with the 'polluter pays' principle.
The GUE/NGL Group believes that the proportion of allowances to be allocated should be 20% of the average for the years 2004 to 2006; this would limit the amount of allowances that the aviation sector could buy from other sectors or under the ETS scheme; and the auction rate could rise to 100%.
Airlines are a major contributor to greenhouse gas emissions in Europe and throughout the world. It is time to put an end to special treatment and take into account the impact on the environment and on climate change.
Mr President, climate change is a transboundary environmental problem and the EU is an important actor in the global climate work. Emissions are rising globally and time is short. The Swedish June List therefore supports the main thrust of the proposal we are debating this evening.
Integrating aviation into the EU's emissions trading scheme is an obvious and cost-effective step in the climate work. However, it is not the trading in itself that leads to reduced emissions, but the total emissions ceiling which we choose to establish. The scheme needs to be broadened to include other climate-impacting sectors in order to achieve the climate goals we have set ourselves.
We are in favour of the Committee's proposal of a single start date for the Directive. It is unacceptable that the Commission has allowed itself to be influenced by international political pressure aimed at delaying the climate work and distorting competition. The Directive should also apply to everyone. We cannot allow exceptions for particular persons or events. Our Heads of State must pay for their costs like the rest of us. Anything else would be unreasonable.
Finally, I would like to point out that common environmental goals should not be used as a means to introduce a common tax policy. The revenues from the action should not be transferred to the EU as proposed by Amendment 14. Each Member State must be allowed to decide for itself how to use the revenues from the sale of emission allowances.
Mr President, we propose to bring a new industry, aviation, into the European emissions trading system (ETS), yet that system is spectacularly failing. It has not reduced carbon emissions at all, yet it has created a whole new stratum of bureaucracy, administration and expense for industry. It has transferred large sums of money from countries which have been responsible with initial allocations to those which have been profligate, notably from Britain to France and Germany. Within Britain it has had the perverse effect of transferring funds from hospitals to big oil companies.
The ETS has created a complex web of politically influential vested interests and rent seekers who have lobbied to manipulate the system for their own ends. The Commission's plans to get tough over allocations will simply move the problem on. With lax limits on allocations bought in from outside Europe, EU funds will flow to countries like China, where regulation is minimal and records may not be accurate. So big foreign polluters will make vast profits for little effort, great damage will be done to European economies and CO2 emissions will continue unchecked. Mr President, it is quite simply scandalous that we propose to bring a new industry into this failing system. I say to you that you must put your own house in order before you think of extending it.
(DE) Mr President, it is always interesting to hear how some Members refuse to accept reality. I find the Commission proposal good. I also believe that Mr Liese has further improved it. This is a classic case of the internalising of external costs.
Markets can function only if we create the right framework conditions. We have all undertaken to apply the 'polluter pays' principle, but this also means that those who bring the costs into being must also pay the price. This means including all costs, and that includes the environmental costs brought about by the CO2 emissions of aircraft. I also believe that we must bring more courage and ambition to this matter. We all know that for all of us, including many people in the United Kingdom, doing nothing in this case would be much more expensive than taking this step.
However, we must also be fair. All sectors must contribute to this system. We know that CO2 emissions at a great height have a much more damaging effect than CO2 emissions on the ground. This must also be taken into account when we are talking about including these aircraft emissions. In addition, this is a sector that is characterised by very high growth rates. Secondly, we must also say that we have the potential to introduce various management measures to further limit these CO2 emissions. That must also be taken into account.
The Community has an obligation to function as a role model in the international arena. We cannot expect other countries to get on board if we are not setting a good example. I also believe that we have significant opportunities here to build on the competitive advantage in this particular sector that we already have to some degree, so we should provide innovative companies, in particular, with the support they require.
(NL) Mr President, first of all, my compliments to Mr Liese, who has prepared a superb report. My compliments also to our shadow rapporteur, Mr Groote.
Aviation, like other sectors, must make a contribution to the fight against climate change. We cannot achieve the climate objective of a 20 or 30% reduction by 2020 unless everyone makes a contribution. The aviation industry is utterly opposed to receiving excessively tough action, but we hear this from all sectors, and if we appease everyone, absolutely nothing will come of our climate policy.
Thus, it is a good thing that the Commission wants to bring aviation within the ETS, but it has been rather too generous in terms of the number of emission allowances it plans to allocate to the sector. In my opinion, 80% of emissions should really be the upper limit. The Committee on the Environment, Public Health and Food Safety rightly wants to see a gradual decrease in this ceiling, in line with the European climate objective of a 20 or 30% reduction.
Aircraft operators have promised a 50% increase in the efficiency of aircraft engines. The Committee on the Environment intends to hold them to this, and that is a good thing: the more economical the better.
A third important point concerns the auctioning of allowances. In my view, as many as possible should be auctioned: 25% is really the minimum. The proceeds of the auction must go towards combating climate change and, in particular, to adapting developing countries to climate change. The least developed countries make hardly any contribution to climate change but have to suffer its gravest consequences. This legislation enables us to do something about this.
Mr President, I have here a letter from General Motors complaining about Parliament's position on reducing carbon dioxide emissions from cars. I have another letter from British Airways - another bit of special pleading - complaining about this measure and how the extra costs will mean it will be more difficult for them to invest in the lower carbon technology in planes that they wish to have.
I do not believe a word of these letters! Just special pleading from one industry after another. Have none of these executives read the United Nations report? This report says that, within 20 years, up to two billion people will face severe water scarcity, partly because of climate change. We have to do something about this. Michael O'Leary of Ryanair may be the unacceptable face of public relations for the airline industry, but he speaks a lot of truth when he says, very clearly, that he does not give a toss for the environment so long as he can stuff his pockets and those of his company full of gold.
Well, we have to provide some balance. We have to ensure and facilitate the position of our constituents who enjoy travel, but we also have to make sure that the concerns for the environment are properly addressed.
Now, this measure here goes a small way towards slowing the spectacular growth of the airline industry. It will encourage the industry to invest in abatement measures. It will ensure that at least the basic principle that the polluter pays should be incorporated into our approach.
But above all we have to ensure that we have a cap which encourages measures to be taken, a cap which, I think, must be at least a little bit more ambitious than that currently proposed by the Commission.
- (PL) Mr President, Commissioner, may I thank all the rapporteurs. We are faced with a complex problem. On the one hand we have environmental considerations relating to our atmosphere, while on the other we have to contend with the development of air travel, an important source of economic activity, embracing transport and tourism and operated in a very competitive market.
Decisions on this matter must be prudent and unambiguous, but in no case should they discriminate against European carriers, including those from the new Member States. This could be very damaging to European aviation without achieving the goal of a reduction in harmful gas emissions. It is obvious that the earth's atmosphere knows no borders. Inclusion of carbon dioxide emissions from civil aviation in the EU scheme must therefore be recognised as legitimate.
In addition, I am of the opinion that we should take account of emissions of other gases too, such as toxic oxides of nitrogen. I feel that the most important actions are those that will effectively restrict harmful gas emissions through the use of innovative solutions in the aircraft engine sphere, the design of aircraft with better aerodynamic parameters, and a radical improvement in air traffic control that limits unnecessary time spent airborne. I see emissions trading at this time as something of a substitute. I would see it as sensible today to accept a baseline period of 2007-2009, to set an emissions ceiling at a level of between 5 to 10% over 100% in view of the rising interest in flying, and to include in addition non-EU carriers operating within the EU.
(IT) Mr President, ladies and gentlemen, climate change is one of the most serious problems we face. If we want to safeguard our future, we can no longer ignore the environmental question and we must be ready to change our lifestyles, particularly in terms of mobility.
Transport is one of the sectors that contributes most to energy consumption and the one that relies most on the use of fossil fuels. Within this sector, aviation is playing an increasing role. In 2004, greenhouse gas emissions from aircraft in the EU rose by 87% compared with 1990. Europe is responsible for around half of CO2 emissions from aviation. This trend is no longer sustainable and it is essential that we take proper measures, for example by cancelling the tax benefits for this industry.
I believe that the Commission's proposal for a directive on emissions quotas for aviation is a vital tool for tackling head-on the problems relating to climate change and we welcome the report by the Committee on the Environment, Public Health and Food Safety that reinforces the original directive.
However, and it is important to underline this, we need to maintain some qualifying points in the debate and vote that will be held tomorrow. Of these, I think the Community emissions trading system should apply to all flights, both to and from the EU. This cannot be put off until after 2010.
It is also important that a significant proportion of quotas are allocated by auction and the proceeds of these must be used to subsidise the cleanest forms of transport, for example by abolishing taxes on environmentally-friendly transport, in order to create low-cost tourism that uses less polluting forms of transport such as trains. We also need to encourage research into more efficient aircraft engines and more effective air traffic management.
I hope Parliament will not devalue the compromise put forward, which will allow Europe to become a leader in the fight against climate change.
(NL) Mr President, I am speaking here on behalf of my colleague Mr Blokland.
The proposal to incorporate aviation into the emissions trading scheme should be a clear signal from the European Union of the need to contribute to the ambitious reduction targets agreed at the start of this year. In the light of this, the parliamentary committee responsible has endorsed the Commission proposal and even pushed for it to be tightened up.
Last week it seemed we were on course to reach an agreement at first reading. This hope was reinforced by the Council Presidency but proved to be unfounded, as no mandate could be obtained from the Council.
This week it is important, in my opinion, that we do not settle for a dilution of the Commission proposal but strive for a proposal with clear ambitions in order to be consistent with the course charted this spring with regard to emission reduction. Thus, I wholeheartedly support the course charted by the Committee on the Environment, Public Health and Food Safety.
(DE) Mr President, I agree with the points that almost all the other Members made. I say 'almost' all the Members, and will concentrate, therefore, on three formal aspects.
Point 1: We do it over and over again in this Parliament, and today we are doing it again: we relegate important legislative proposals to the evening sitting. That way, we ensure that as few people as possible are listening and that, with only a very few exceptions, there is nobody sitting in the visitors' gallery, and we ensure that journalists, who should be reporting all this, are most likely already giving their attention to other things in the evening.
Secondly, we are always hearing, and we have heard in this debate too, that we, the European Parliament, have to stick our necks out at first reading and take particularly demanding positions, as the Council will subsequently put the brakes on anyway, and in the end we shall not get where we want to go. I caution against this position: it was true for a long time but is increasingly no longer the case. We saw it in relation to the air-quality regulations, for example, where there have been and still are initiatives where the Heads of State or Government, and even the Ministers for the Environment, have gone a long way with us even at first reading. With the results we have decided upon, that will mean that in 10 to 15 years, in Central Europe, we shall have to cordon off all cities between Nuremberg and Bologna because we cannot keep within the values that have been set.
Thirdly, here in the European Parliament, we must implement a viable working relationship to achieve sensible joint solutions. In what has occurred in relation to this Directive over the past weeks and months, I see a successful path and a successful attempt to do that. Environmental, transport, economic and industrial matters are not yet included in a wise compromise, but they will be, I believe, after the result of tomorrow's vote. Now all we have to do is persuade the rest of the world to join in and do something for the environment.
Mr President, first of all, I would like to say that it is lovely it is to see Mr Dimas back.
It is pretty much accepted that the carbon emissions in relation to aviation are currently a very small proportion of the overall carbon emissions of the EU. But you would have to be a fool not to see the incredible growth in the sector in recent years and to recognise that the industry's own plans for expansion are enormous. Currently, the technology for alternative, less polluting fuels are limited in relation to aviation. This is why it makes absolute sense to accept that aviation is likely to continue to grow, but we need to ensure that this growth is offset in other sectors of the economy which do have alternatives in terms of reducing carbon emissions. That is why it is essential that aviation is brought into the emissions trading scheme (ETS).
I would also like to underline the point that the EU has a principle that it is the polluter who should pay. Under the current ETS, far from the polluter paying, we have seen many polluters making windfall profits thanks to the ETS. This has to stop. It is right, therefore, that many of these carbon creators should be auctioned, especially when the wholesale reform happens.
Perhaps one of the most interesting aspects of this debate is the question of where ETS auction money should be spent. In the forthcoming ETS review, there is potentially EUR 200 billion which could be raised if we went for full auctioning. I am sure many of us could think of countless ways to spend that kind of money, but I believe it would be sensible if we could steer this money via the EU budget, if possible, to spend on climate change initiatives which could include transfers of finance to the developing world including, for example, to pay for reforestation in developing or emerging countries.
But, also, there needs to be recognition that even in our own Member States we are likely to see a huge increase in terms of energy poverty. Perhaps we should think about steering the money in this direction as well. So the decisions we make tomorrow will give an indication of where we should go, in terms of the ETS reform as a whole.
(NL) Mr President, instead of all manner of ineffectual taxes and charges, the Commission is proposing the present market-based instrument; a choice I endorse wholeheartedly. It is environmentally effective, economically efficient and eminently suitable for broader application; at least, it has the potential to be all of these things.
It became clear quite early on that opinions in this House are somewhat divided. The Committee on the Environment, Public Health and Food Safety ended up diametrically opposed to the Committee on Transport and Tourism. My colleague Mr Krahmer has said all that needs to be said about that. Compromise amendments have now been drawn up, and tomorrow's vote will show whether or not emotion leads the way.
Climate issues are hot, and voting Green is extremely sexy. There is not so much wrong with that in itself, but as I see it, a stranglehold on the European aviation sector and the associated employment cannot be the intention.
I consider it counterproductive to attempt to artificially diminish one particular mode of transport, in this case aviation, in favour of another. All the evidence suggests that demand for high-speed transport outstrips supply. We need all modes of transport; we really cannot manage with trains and buses alone.
The aim was to develop a model that was as workable as possible and could be extended and/or copied worldwide - and, yes, if we really want to be environmentally effective, the latter is of vital importance.
If not, our efforts will remain just a tiny drop in the proverbial ocean, and that is what I should like to avoid. Mr Rack put it so aptly when he said just now that, to be effective, we have to persuade the rest of the world, as only then will our action be of any use.
(PT) Commissioner, ladies and gentlemen, as a Member elected for one of the seven outermost regions, I must inform this House of the immense concern in those regions regarding the implementation of the directive under discussion. That is for one simple reason: the outermost regions are almost exclusively dependent on air transport and any increase in the price of that service, which would inevitably arise from the implementation of the directive, will make access more difficult, increasing their isolation, which was a determining factor in granting the outermost regions special status at European level, as enshrined in Article 299(2) of the EC Treaty.
On the other hand, the increase in air transport costs will result in an even greater competitive disadvantage for those regions, penalising tourism, the main economic activity for the majority of them. We can expect a reduction in the number of tourists and/or in the amount each of them spends, which could lead to a drop of at least 2% in GDP according to studies carried out by the Government of the Canary Islands. Yet improving the accessibility of outermost regions to reduce their isolation, and promoting their competitiveness, are two of the three major EU policy priorities for the outermost regions set out in the Commission communication, 'A stronger partnership for the outermost regions', which Parliament fully supported. We have to highlight how contrary to and inconsistent with those priorities the implementation of this directive will be.
I think that, for the first time we have before us an EU legislative act which would have the effect of increasing the isolation of these regions. Certainly Amendments 5 and 6 tabled by the Group of the European People's Party (Christian Democrats) and European Democrats following a compromise between the rapporteur, Mr Liese - whom I must congratulate on his excellent work - and Mr Jarzembowski and Mrs De Veyrac, do to some extent offset the effects of the directive, but they are not enough. I therefore call on the three institutions to try to find better solutions, in the next stages of the legislative process, to lessen the impact of this directive on the outermost regions.
(DE) Mr President, Commissioner, ladies and gentlemen, the rapidly growing aviation sector must be integrated into the emissions trading scheme as quickly as possible. That will mean that this form of transport also starts making a contribution to the reduction of the anthropogenic greenhouse effect.
From the point of view of transport policy, our legislative task now is to refine the framework conditions. These framework conditions must be defined in such a way that the possible impetus for savings is provided via an appropriate price per tonne of CO2, without drastically limiting the number of flights. To achieve this, when the airlines are first issued with allowances, for example, this must be done in such a way that the lack of such allowances can be realistically balanced out on the market, otherwise flights would have to be cancelled, and I do not know how much of that we and our society could cope with. Even if airlines were issued with 100% allowances upon entering the scheme - and none of us is asking for that - an annual growth in aviation of 5% would require an equally high volume of savings in terms of CO2 emissions. That is no small challenge.
The greatest potential for reduction is in the realisation of the Single European Sky, which means that it depends on the political will of the Member States. The airlines' only option for the time being, therefore, is to update their fleets, if there is sufficient capital left over for this purpose after the planned auction sums are taken into account. That will hardly be the case for regional airlines.
Mr President, bearing in mind that politics is the art of the possible and that sometimes the best can be the enemy of the good, I would like to thank my colleague Mr Liese for the tremendous effort he has put in to reach a position - an agreement - not least amongst all of us in the PPE-DE Group but also with colleagues across this House.
International aviation is outside Kyoto obligations, and the complete lack of progress in ICAO over the 10 years that they have been mandated to address emissions makes it important that the EU takes the lead. The proposed emissions trading scheme should apply to all flights, including from third countries, from a common start date for competitiveness reasons.
I would now like to concentrate the remainder of my two minutes on one point that I do not think any other colleague has raised. It is a point that is a very serious national problem for Ireland.
Under the proposal, fungibility or convertibility of aviation allowances to Kyoto allowances free of charge is proposed. An airline may demand conversion of its aviation allowances to these Kyoto-backed allowances, and the issuing Member State must comply. This is a huge problem for us in Ireland, because, if airlines were to convert free of charge, we would have to replace these Kyoto allowances by those that the Irish state would have to buy on the market at full market price.
The Irish registry will carry a disproportionate share of flights on our books due to the size and geographic spread of some airlines, as the airlines, particularly Ryanair, are registered with the Irish Aviation Authority for all of their EU operations. The success of Ryanair means that they have 20 operational bases across the EU serving almost 130 destinations and, yes, increasing. But they operate only a small proportion of those flights in Ireland.
I would like the Commission specifically to say whether it will accept Amendment 47, which deletes those particularly difficult sentences.
The polluter-pays principle cannot be interpreted to mean that the Irish taxpayer pays for pollution in our fellow EU Member States.
(FI) Mr President, urgent action is needed to fight climate change and, just as has been said here, all industries that release greenhouse gases into the atmosphere have to be involved in that action. Aviation cannot be given a free ride. The greenhouse gases from air traffic are increasing fast. This is important to remember, as it is often said that air traffic only accounts for two or three per cent of greenhouse gas emissions. As said before, greenhouse gas emissions from aviation have increased by as much as a half since 1990.
The idea now to include air traffic in emissions trading is specifically an EU proposal. The purpose is also to establish a global system over the longer term, one where air traffic also shares the burden. We might now learn a lesson from the drawbacks of the general emissions trading directive and increase the proportion of auctioned allowances in the initial allocation of rights. The initial allocation, and the system as a whole, must encourage a reduction in emissions, so that short air journeys are replaced with train journeys, and that would suit especially well those regions with a dense urban network and population. On the other hand, we have problems in areas where there are fewer inhabitants and which are a long way from urban centres, and it is important that the European system should take account of remote areas in a balanced way.
(NL) Mr President, by introducing emissions trading into aviation, Europe shows ambition, the ambition to tackle CO2 emissions and combat climate change. After all, nowhere in the world to date - not even in California - has such an ambitious approach been proposed. Even compared to the emissions trading scheme for industry, this is a very ambitious plan.
However, what did our Committee on the Environment, Public Health and Food Safety do? It tightened up this proposal considerably on the key points, and thus we have flown past our objective. Europe must show leadership, but leadership means not only taking the lead, but also persuading others, winning them over - and this in the extremely competitive environment of international aviation. Therefore, the new regime should on no account lead to high costs and bureaucracy, particularly for Europe's airlines, but there must be a gain for the climate. A net climate benefit must emerge, preferably worldwide.
I am pleased, therefore, that amendments have now been tabled by the Group of the European People's Party (Christian Democrats) and European Democrats and also by the Group of the Alliance of Liberals and Democrats for Europe, which I expect to steer us onto a realistic course tomorrow. This is necessary in order to promote cleaner flying in practice, too, as having to go through the bureaucratic mill of an auction - even with clean aircraft - is hardly salutary. As regards the number of available allowances, too, I look forward to a more realistic outcome tomorrow.
However, this proposal alone will certainly not suffice. The Commission and the European Parliament must stand shoulder to shoulder to bring about the Single European Sky, as five times more environmental gain is to be achieved from that.
Mr President, I hope that we can step up the pressure on Member States in this regard, too, as only then can we make a real difference to the climate.
Mr President, tonight, for once, Parliament really can lead the way in protecting the environment. I think, as Mr Belder said, the Commission was really a bit timid in its original proposal. The European public, I think, will be looking to this Parliament to set the highest standards and ambitious targets.
As a member of the Committee on Transport, and along with my colleagues in the PSE Group, I did not support Mr Jarzembowski's line that was pushed through with, I regret to say, the support of the Liberal Group, the ALDE Group. We wanted to strengthen the original proposal, not to water it down.
So I say congratulations to Mr Liese for his report, and I quote, 'we do not just inherit this planet from our ancestors, our parents, we borrow it from our children'. And, like Ms Lucas, I appeal to all the groups in this Parliament to think about how they vote tomorrow; be prepared to compromise, be sensible, be realistic, but above all, be positive, because Parliament has a chance to be at the forefront of protecting the environment for 500 million citizens and their descendants.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, many thanks to the rapporteur, Mr Liese, for his good report, and to Mr Jarzembowski. I believe that, overall, the compromises are very workable. Politics often depends on symbols, and we are sending a clear signal here: it is the first legislative proposal since the Spring Summit. Thus we are beginning actively to implement climate protection.
The seven key points of this report - the commencement of emissions trading, the reference period, the number of permits, the use of the proceeds, exceptions for smaller aircraft and the method of calculation - have, in my view, been sufficiently and reliably addressed in the compromises. I do not wish for any derogations, although I do believe a special additional arrangement for the outermost regions is required, so that these areas are not disadvantaged.
I believe that the proposal is very good and that competition has been sufficiently acknowledged. We should not forget: even if 100% of the allowances are auctioned - purely theoretically, as we have just heard - that is a sum of EUR 2 billion, definitely a manageable sum for the airlines, which will, no doubt, have an effect on the setting of prices. However, I do not envisage any problems with this, including in connection with the large number of flights.
I should like to see the EU push further ahead with this in the context of climate protection, and I hope that we can convince all the other major competing airlines to join this agreement.
Mr President, civil aviation seemed to be a luxury in the past, when mostly the rich and the so-called jet society used the advantages of quick flights. Nowadays, at least in the European Union, civil aviation is a necessary part of our life, without which the Parliament and the Council simply could not work. If the distance from Brussels is more than 1 000 km, there is no realistic alternative to flights in the absence of rapid trains.
With the accession of the new Member States and the boom in low-fare airlines, we have two or three times more flights than before the enlargement of the EU. International aviation is not yet covered by the Kyoto Protocol. However, direct emissions from aviation account for about 3% of the EU's total greenhouse gas emissions, and this is increasing fast. I think that the quantity of the three allowances should have been based on the emission rate per capita of greenhouse gases in the different Member States, as there are large differences between them. I feel that it is unfair that western European countries have the right to emit around three times more greenhouse gas from aviation as Hungary and other new Member States. I think this principle should be applied in other environmental policies requiring a total amount of decrease instead of a percentage decrease. Otherwise, those who polluted less in the past will be punished.
- (SV) Aviation must pay for its environmental costs, and therefore this proposal is good. Aviation cannot be exempt from environmental costs which other means of transport pay. But I have a problem with the frenzy against aviation permeating this debate as if it were the greatest environmental villain and the best thing would be if we stopped flying completely. That is quite simply not true. Aviation accounts for five per cent of carbon dioxide emissions. A full aircraft uses less fuel per passenger kilometre than a car. It can and must be made even better, but through us making tough demands on the aviation industry which drive developments forward, not through us stopping flying.
Travelling and meeting people from other parts of the world is important. I am convinced that Ryanair has done more for understanding among the peoples of Europe that the EU's cultural projects together. Less travel must therefore not be an end in itself. Isolating people takes us back in history to a dark period.
The Commission's proposal is heading in the right direction, but it has a cynical perspective - that it is someone else who should fly less. An attempt has been made to exempt flights by Heads of State or Government, while at the same time citizens are required to act responsibly. Proposals like this cause politicians to be held in well-deserved contempt, and I am glad that we on the Committee on the Environment have removed these particular formulations.
Equally cynical is how a number of Left colleagues are demanding that we reduce aviation by more than half in only a matter of years. Those who make such proposals are unlikely themselves to take the train from, for example, Stockholm to Brussels. It is as if their own journeys are invaluable but others travel just for fun.
With that kind of irresponsible proposal it will be ordinary people who are forced to pay, not politicians and corporate executives, where someone else picks up the bill. It will be students who can no longer afford to study abroad in order to go out and see the world. It will be grandmothers up in Norrland who will not be able to see their grandchildren in the city so often. It takes us back to a time in the 1980s when an SAS cabin consisted only of corporate executives, politicians and union bosses.
Instead we shall vote tomorrow for tough but realistic demands on the aviation industry which force them to pay for their environmental costs, which force the development of better and more environmentally friendly aircraft technology, but which above all make it possible to prioritise, to compare aviation with the real carbon dioxide villains, like coal-fired power stations. The important thing is that emissions are reduced, not flying.
- (PT) Mr President, whilst agreeing with the Commission's and the rapporteur's proposal, I should like to draw your attention to the fact that it is not in line with Parliament's objectives set out specifically in the report on reducing the climate change impact of aviation; I would draw attention especially to the situation of the most isolated territories which are particularly dependent on air transport, especially the outermost regions.
Nor does it follow the line of the question raised by the Commission itself in its communication of last September on a 'Strategy for the Outermost Regions'. I quote: 'What measures are needed to prevent the aim of reducing emissions from adversely affecting the accessibility, economy and citizens of the ORs?' In voting for Amendments 99 and 100 supported by the Socialist Group in the European Parliament, Parliament will be addressing the issues raised through possibly setting up an impact assessment and suitable mediating measures to ensure that the outermost regions are included in the emissions trading scheme in the future - a necessary step that must be done in an appropriate way and guarantee environmental and economic sustainability and mobility in those regions, which are totally dependent on air transport due to their geographical situation.
- (PL) Mr President, today we are discussing a draft resolution on the inclusion of European civil aviation in the EU's emissions trading scheme. In my view, this very important draft was drawn up in haste, without proper consultation with the aviation industry, especially representatives of the new Member States, and without analysis of the economic and social consequences of its introduction, as well as from the aspect of environmental protection and of the consequences for civil aviation and the threat to Europe's economic development, for example in the sphere of tourism, which is the main source of income for very many regions.
The draft also constitutes a threat to the competitiveness of airlines and may cause a radical deterioration in the already difficult financial situation of many European aviation companies. I therefore think that the earliest start time for inclusion of the aviation sector in the scheme for all communications is 2012.
I definitely support the scheme's so-called broad geographical scope, in other words the inclusion of all flights from and to the EU, regardless of the national attribution of the carrier. This is the only solution that guarantees that the required environmental effect is achieved and that does not expose European carriers to a drastic fall in competitiveness.
In my view, the total number of allowances allocated to the aviation sector should be set at Community level by reference to mean emission levels arising from aviation, at least for the years 2005-2007, while the emissions limit should be set at a level of 100%.
Bearing in mind the diverse positions presented during the course of our discussion and the fact that this project relates both to the environment and to the economies of all EU states, as well as to our citizens, we should take decisions that are both measured and good.
Mr President, I guess I come from one of those ultra-peripheral regions, in this case called Finland. If I was not able to fly here, it would probably take me two days to get here. This is not by bike: it is by boat, car and train. That is just by way of introduction.
I think there are really six points here, and I would like to focus on one - but I will go through all six. Point number one: entry into force - I would go for the EPP-ED compromise, in other words, 2011. Caps on emission rights: for me, 95%. Reference, yes, for me: 2005-2007; auction, for me: 25%; profits: partly back to the airlines, and then partly to other good climate change causes. But for me the big issue is number 6: the allocation basis; in other words, ATK versus RTK. Now, I realise that this is a difficult issue for many, but for me it is not an environmental issue in that sense. Really, the cap has already been set. What we are talking about with ATK and RTK is the allocation between the different airlines.
Neither system is perfect, but we cannot be in a situation where airlines coming from the more peripheral areas will be punished and unequally treated in comparison to those airlines which might be based in Frankfurt, Berlin, London, Brussels or Paris. Train is not an option for us: it is that simple. The way in which climate change is going, I am afraid the only place where we are going to have snow in the winter in the future is going to be Lapland. I know that those flights might be full going up there, but they may not always be full coming down, so we have to be very careful that we do not make this into a race to the bottom. So I would urge all of my friends and colleagues tomorrow to vote on ATK rather than RTK. It is a life and death issue for the peripheral areas, but I know it is not a life and death issue for those coming from the middle.
It remains to be seen whether Father Christmas's sleigh will be included in the scheme for greenhouse gas emission allowance trading within the Community.
- (PL) Mr President, I fly here from Kraków, where it was white over yesterday and snow had covered the entire city, so it is not so bad yet.
Protection of the natural environment and countering negative climate changes have become a challenge for the whole of humankind. As an EU citizen, I highly value involvement in the protection of the European Union's environment. However, we should never forget the impact of legislation in this area on the European economy.
In discussing the directive on CO2 emissions in aviation today we have run up against this problem. Air transport is currently experiencing a sharp increase. This concerns the new Member States in particular, where this market is developing exceptionally rapidly, providing an increasing number of jobs. On the macro scale, this is leading to a rise in GDP.
It is consequently my view that the new Member States should have the opportunity to adapt the level of development of aviation to that of the old Member States, which could be achieved by having a very long introductory period for the directive. The new directive in its proposed form may hinder the development of this sector, which would be contrary to the policy of creating a level playing field in the Community.
A further hazard is a loss of competitiveness among European companies compared with third countries, so it is a matter of importance that the new regulations are accepted globally, not just by the European Union.
I would like to avail myself of the opinion held by scientists and comment that no development of new technologies capable of effectively reducing CO2 emission levels in aviation is anticipated. It is therefore of exceptional importance to seek restrictions on gas emissions wherever this is feasible. One effective tool is the modernisation of air traffic control, where, according to analysts, fuel consumption savings of between 6 and 12% may be achieved.
To conclude, I would like to emphasise that in conducting a pro-environment policy we should bear in mind its impact on each Member State. The baseline period should therefore, in my opinion, cover as far-reaching a period as possible, in other words the years 2007-2009.
Member of the Commission. - Mr President, first of all I would like to thank all the speakers in tonight's debate for their positive contributions and I would like to turn to the details of some of the amendments.
There are many amendments that are acceptable, at least in part or in principle. For example, the Commission accepts that it would be useful to require aircraft operators to develop monitoring and reporting plans. Operators in the current scheme must also do this to obtain a greenhouse gas permit. This will facilitate credible verification and thus safeguard the environmental integrity of the scheme by preventing fraud.
Other examples include the exemption of certain activities such as humanitarian or firefighting flights. However, while I fully agree that we need to get started as soon as possible, a 2010 start date would be very challenging. There would be insufficient time to complete the preparatory work and, in particular, to complete the allocation process which requires more lead time than the process used in the current system.
Regarding the scope, I have already explained why the Commission still believes a two-step approach would be helpful to convince third countries that the European Union is ready to take the lead, consistent with our special obligations as a region of developed countries.
Regarding the call for more auctioning, I am well aware that this is in line with the growing consensus about the advantages of auctioning and I expect we will soon discuss this a lot more in the context of the general ETS review. However, in the period before 2013, aviation should be treated as much as possible like other sectors.
The share of allowances auctioned should therefore be the average percentage of auctioning applicable to other sectors, as laid down in the national allocation plans for 2008-2012. What happens after 2012 should depend on the general review of the ETS.
Finally, I will share with you some concerns we have regarding amendments that relate to limits on the use of non-aviation credits, to the use of a multiplier for non-carbon dioxide effects and to an additional energy efficiency factor. These amendments all have the effect of limiting the possibility of aviation operators to use allowances, other than aviation allowances, to cover their emissions. This is not consistent with the fundamental idea of open emissions trading, which is what ensures cost-effective solutions. Moreover, these changes would complicate the scheme significantly.
The Commission's proposal already provides aircraft operators with extra incentives to improve fuel efficiency. There is, in our view, no need for additional features that will just make it more complicated.
In summary, the Commission can support 27 of the 100 proposed amendments fully, in part or in principle. I will give Parliament's secretariat a list detailing the Commission's position on the amendments, including Amendment 47 for which I would like to say that the Commission will maintain the provisions which foresee a change of the registry regulation, but is open to consider ways to ensure that conversion of aviation allowances does not burden Member States' compliance with a Kyoto target.
Commission's position on amendments by Parliament
Liese report
The Commission can support fully, in part, or in principle 27 amendments: Numbers 1, 3-5, 7, 8, 10, 14, 17, 26, 29, 30, 36-38, 40, 45, 47, 49, 51-53, 57, 65, 70, 76, 79.
The amendments which the Commission cannot support are Numbers 2, 6, 9, 11-13, 15, 16, 18-25, 27, 28, 31-35, 39, 41-44, 46, 48, 50, 54-56, 58-60, 61-64, 66-69, 71-75, 77, 78, 80-100.
The debate is closed.
The vote will take place tomorrow, from 11.30 a.m.
Written statements (Rule 142)
in writing. - (FR) The need to act quickly and effectively to reduce greenhouse gas emissions is an obvious fact that can no longer be denied. Within this context, reducing the impact of transport on global warming will play a decisive role. The text we are discussing is one of the measures taken to achieve this, and I support this initiative.
This legislation, however, will only be a success if we manage to reconcile the environmental objective with the objective of mobility for citizens, while respecting countries outside the EU.
It is therefore essential that we achieve a reduction in CO2 emissions at the lowest possible cost for passengers. What is demanded of aviation should be sufficient not to compromise the reductions achieved by other sectors but balanced enough not to penalise the growth of the aviation sector.
That is why I believe that targets for reducing CO2 emissions that are too rapid and too harsh, though laudable from a purely environmental point of view, are out of touch with reality and are in danger of having a counterproductive effect.
I hope our vote tomorrow will take account of these different parameters.
in writing. - (FI) We are to introduce a unique system, with air traffic having its own climate policy instrument. Emissions trading in the area of air traffic involves risk factors, and I appeal to you all to pay attention to one or two important issues.
Although we are, with good reason, worried about increasing emissions from aviation, air traffic itself is nonetheless the future. I might even say it is inevitable for the environment. For example, according to the highly regarded MIPS survey on the overall incidence of environmental pollution, air traffic has its own benefits and would appear to be a solution for the future. Completely emissions-free aviation would thus solve the problems of emissions from transport, and that should be our priority objective.
For that reason, in the building of compromises I wanted to channel revenue from emissions trading specifically into research and development in the area of aviation. If the growth in emissions is really worrying, the available resources should be spent specifically on the development of emissions-free transport. Hopefully, the Council also understands how important this is.
On the other hand, the directive should also ensure that the Union's peripheral regions are able to compete fairly in the emissions trading system. This is especially relevant in the matter of non-auctioned rights in the allocation system. The ATK ('available tonne kilometre') model, which is based on an aircraft's maximum capacity, would be the best way to guarantee fairness in emissions trading, and would ultimately be better for the climate. This is true because the system where non-auctioned emissions rights are allocated by volume of goods and passengers would encourage the use of connecting flights and flying via cities with massive volumes of passengers.
A system meant to protect the climate should encourage a system where air fares tend to be determined more on the actual number of kilometres flown. At the moment it is frequently the case that longer, and therefore more climate-damaging flights, which also make a stop en route, are cheaper. That is not rational as far as the environment is concerned.
in writing. - (RO) The inclusion of aviation into the European emissions trading scheme is a positive action, emphasizing Europe's pioneering work in combating climate changes.
The aviation emissions trading should not cause a decrease in the number of flights and an increase in prices, negative consequences for passengers, for the aviation industry and for the sustainable development of transports. Under these conditions, it is important to solve the technical causes.
The reduction in emissions can be achieved by manufacturing engines with a new design, which would ensure more efficiency in the fuel consumption, by improving the aircrafts' aerodynamics, using new metallic alloys and composite materials for building fuselages.
We also have to take into consideration research in the field of alternative fuels. NASA has announced the launching of a programme to find solutions for improving kerosene.
Therefore, it is necessary to supplement financial resources for research and development and to encourage private investments in this field, while the funds obtained from bids within the scheme should be used in the fields of research and aeronautical innovation, which are capable of providing concrete solutions.
I also ask the Council and the Commission to continue their efforts in negotiation with the international bodies and the partner third countries in order to obtain all the necessary agreements as to avoid any international litigations in the case of enforcing these legal provisions.
in writing. - Aviation should be brought within the scope of the Emissions Trading Scheme. The ETS has shown its worth since being set-up two years ago. It should be a useful means of ensuring that the aviation industry plays its part in the fight against climate change. However we also need to reform the scheme so that it can fulfil its role effectively.
Of course, none of us believes that this development alone is the answer to the emissions problem but it does represent a significant step in the right direction. Furthermore, it shows that the political will is there to take difficult decisions for the benefit the planet and its inhabitants. What we must also see is essential reforms of the way the emissions trading scheme works.
In all of this we must ensure that the consumer is not unfairly burdened with huge rises in the cost of flying and consider looking at other ways in which CO2 emissions from the aviation industry can be reduced. I am aware that EU Transport Ministers are currently doing this by examining ways of modernising air traffic control and introducing new systems of landing fees related to greenhouse gas emissions.
in writing. - (HU) An ever-increasing proportion of the population of the developed world understands the threat posed by climate change. However, we need to take drastic steps if we are to reduce our emissions by 20% over 13 years.
Unfortunately, we are hardly seeing any steps to take us in this direction. It doesn't matter which of the emitting areas we investigate, there will always be 'voices' that want to protect the very industry we are talking about now.
At the same time, we know that we can only meet the target that has been set if we involve every affected area in reducing emissions. If we make an exception for one, we will have to make up for it somewhere else. Which one will be the odd one out?
Air travel today is a tiny area, but one that is growing dynamically. Its growth is closely linked to the global price of raw materials, on which it does itself have great influence. We as politicians will truly support European businesses from a strategic perspective if we create an environment for them that encourages innovation.
None of this affects passengers, since the measures taken towards reducing CO2 will increase the ticket price for routes within Europe by a sum of no more than approximately EUR 1. This is a fraction of what we have to pay for anti-terrorism security measures! Together with this, however, a good-quality railway of 1000 km must compete with aviation and, to achieve this, the airlines must bear the costs to which they give rise, to the same extent as we expect it of railways and road traffic.